     Case 1:19-cv-01350-NONE-JLT Document 33 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    NATHANIEL MARCUS GANN,                             Case No. 1:19-cv-01350-NONE-JLT (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED
13            v.                                         FOR FAILURE TO COMPLY WITH THE
                                                         COURT’S ORDER
14    G. UGWUEZE, et al.,
                                                         (Doc. 31)
15                       Defendants.
                                                         14-DAY DEADLINE
16

17          On January 7, 2021, the Court issued an order staying this case for 90 days and referring it

18   to alternative dispute resolution. (Doc. 31.) The Court directed the parties to file the notice

19   attached to the order within 40 days. (Id. at 2.) Plaintiff filed his notice on January 15, 2021.

20   (Doc. 32.) Although more than 40 days have passed, Defendants have not filed their notice or

21   otherwise responded to the order.

22          Accordingly, Defendants SHALL show cause, within 14 days, why sanctions should not

23   be imposed for failure to comply with the Court’s order. Alternatively, within that same time,

24   Defendants may file the notice attached to the order (Doc. 31 at 3).

25
     IT IS SO ORDERED.
26
27      Dated:     March 3, 2021                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
